--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FULUCAI PRODUCTIONS LTD.
 
- and -

 
CANYON E&P INC.

     SHARE PURCHASE AGREEMENT  

 
September 28, 2013



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


   Page
ARTICLE I INTERPRETATION
3
1.1
DEFINED TERMS
7
1.2
BEST OF KNOWLEDGE
7
1.3
SCHEDULES AND EXHIBITS
7
1.4
CURRENCY
7
1.5
CHOICE OF LAW
7
1.6
HEADINGS, CROSS REFERENCES, ETC.
7
1.7
INCLUSIVE TERMINOLOGY
8
1.8
NUMBER AND GENDER
8
1.9
TIME OF ESSENCE
8
1.10
STATUTES
8
ARTICLE II PURCHASE AND SALE
8
2.1
PURCHASE AND SALE
8
2.2
CONSIDERATION
9
2.3
ADJUSTMENTS
9
ARTICLE III REPRESENTATIONS AND WARRANTIES
10
3.1
REPRESENTATIONS AND WARRANTIES OF THE VENDOR
10
3.2
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
18
ARTICLE IV SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND LIMITATION OF
LIABILITY
20
4.1
SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF THE VENDOR
20
4.2
SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF PURCHASER
21
4.3
LIMITATION PERIODS
21
4.4
LIABILITY FOR BREACH OF REPRESENTATIONS AND WARRANTIES
21
ARTICLE V COVENANTS
22
5.1
COVENANTS OF THE VENDOR
22
5.2
COVENANTS OF THE PURCHASER
23
ARTICLE VI CLOSING 22 23
6.1
CLOSING ARRANGEMENTS
23
6.2
DOCUMENTS TO BE DELIVERED
23
ARTICLE VII GENERAL PROVISIONS
24
7.1
PUBLIC DISCLOSURE
24
7.2
FURTHER ASSURANCES
24
7.3
REMEDIES CUMULATIVE
24
7.4
COUNTERPARTS
25
7.5
LEGAL AND OTHER PROFESSIONAL FEES
25
7.6
ASSIGNMENT
25
7.7
SUCCESSORS AND ASSIGNS
25
7.8
ENTIRE AGREEMENT
25
7.9
AMENDMENTS
25
7.10
SURVIVAL
25

 
2

--------------------------------------------------------------------------------

 


SHARE PURCHASE AGREEMENT
 
THIS AGREEMENT is made this 28th day of September, 2013;
 
BETWEEN:
 
FULUCAI PRODUCTIONS LTD., a body corporate formed under the laws of the State of
Nevada and extra-provincially registered under the laws of the Province of
Alberta and having its registered office in the City of Calgary, Alberta
 



(hereafter referred to as the "Purchaser")
AND:
 
CANYON E&P INC. , body corporate formed under the laws of the State of Texas and
having offices in the City of Roswell, New Mexico
 
(hereafter referred to as the "Vendor")
 
WHEREAS:
 
A.
the Vendor is the registered and beneficial owner of all of the issued and
outstanding common shares and preferred shares (collectively, the "Target
Shares") in the capital of Blue Sky NM Inc  (“Blue Sky”) a body corporate formed
under the laws of the State of New Mexico  and having an office in the City of
Roswell, New Mexico; and

 
B.
the Purchaser wishes to purchase the Target Shares from the Vendor and the
Vendor wishes to sell the Target Shares to the Purchaser on the terms and
subject to the conditions set out in this Agreement;

 
NOW THEREFORE, in consideration of the respective covenants, agreements,
representations and warranties set out herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows.
 
 
ARTICLE I
 
INTERPRETATION
 
1.1           Defined Terms
 
Whenever used in this Agreement or in any of the Schedules hereto, unless there
is something in the subject matter or context inconsistent therewith, the
following words and terms will have the indicated meanings and grammatical
variations of such words and terms will have corresponding meanings:
 
 
(a)
"Act" means the Business Corporations Act (Alberta), as in effect on the date
hereof;

 
 
(b)
"Affiliate" has the meaning ascribed thereto in the Act;



 
3

--------------------------------------------------------------------------------

 
 
 
(c)
"Agreement" means this Share Purchase Agreement, including the Schedules
attached hereto, as it may be amended, restated or replaced from time to time;

 
 
(d)
"Annual Financial Statements" means the annual financial statements of Blue Sky.
"arm's length" has the meaning ascribed thereto in the Tax Act;

 
 
(e)
"Associate" has the meaning ascribed thereto in the Act;

 
 
(f)
"Authorization" means, with respect to any Person, any order, permit, approval,
consent, waiver, certification, license, registration, clearance or similar
authorization of any Governmental Authority having jurisdiction over that
Person;

 
 
(g)
"Business" means the oil and natural gas exploration and development business
conducted by Blue Sky as at the date hereof;

 
 
(h)
"Closing" has the meaning ascribed thereto in Section 6.1;

 
 
(i)
"Closing Date" means October 30th, 2013, or such other date as the Parties may
agree upon in writing;

 
 
(j)
"Closing Time" means the time on the Closing Date that the Parties actually
close the purchase and sale of the Target Shares as contemplated herein;

 
 
(k)
"Consideration Shares" has the meaning ascribed thereto in Section 2.2;

 
 
(l)
"Contract" means any agreement, indenture, understanding, contract, lease, deed
of trust, license, option, instrument or other commitment, whether in writing or
otherwise;

 
 
(m)
"Effective Date" means August 1st, 2013;

 
 
(n)
"Encumbrances" means mortgages, charges, pledges, security interests, liens,
encumbrances, claims, adverse interests and acquisition rights of third parties
of any nature whatsoever or howsoever arising, and any rights or privileges
capable of becoming any of the foregoing;

 
 
(o)
"Environmental Laws" means all applicable statutes, regulations, ordinances,
by-laws, guidelines, standards and codes, now or hereafter in force or existence
in Canada and elsewhere (whether federal, provincial, or municipal) relating to
the protection and preservation of the environment, occupational health and
safety or Hazardous Substances;

 
 
(p)
"Governmental Authority" means any: (i) federal, provincial, state, municipal,
local or other government, governmental or public department, central bank,
court, commission, board, bureau, agency or instrumentality, domestic or
foreign; (ii) subdivision or authority of any of the foregoing; or (iii)
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under, on behalf of or for the account of any of the foregoing;



 
4

--------------------------------------------------------------------------------

 


 
 
 
(q)
"Hazardous Substance" means any contaminant, waste, hazardous substance, toxic
substance, hazardous waste or dangerous goods as defined under any Environmental
Laws or any pollutant or other substance that, when released to the environment
or into the workplace, is likely to cause, immediately or at a future time,
material harm or degradation to the environment or such workplace or material
risk to human health;

 
 
(r)
"IFRS" means International Financial Reporting Standards as issued by the
International Accounting Standards Board;

 
 
(s)
"Laws" means any and all laws, including all statutes, codes, ordinances,
decrees, rules, regulations, municipal by-laws, judicial or arbitral or
administrative or ministerial or departmental or regulatory judgments, orders,
decisions, rulings or awards, policies, guidelines, and the common law, the
civil law and equity;

 
 
(t)
"Leases" means the Real Property Leases;

 
 
(u)
"Licenses" means all licenses, permits, approvals, registrations and
qualifications to do business held by Blue Sky;

 
 
(v)
"Material Adverse Change" means, with respect to Blue Sky, any change in the
business, operations, earnings, results of operations, assets, capitalization,
financial condition, Licenses, Leases, rights, liabilities, prospects or
privileges, whether contractual or otherwise, of Blue Sky (other than any such
change resulting from conditions generally affecting the oil and natural gas
exploration and development industry in the geographic region in which Blue Sky
operates) that is materially adverse to Blue Sky, and, without limiting the
generality of the foregoing, any such change resulting in an impairment in the
value of Blue Sky of at least $100,000 will be deemed to constitute a Material
Adverse Change;

 
 
(w)
"Parties" means the parties to this Agreement and "Party" means any one of them;

 
 
(x)
"Person" includes any individual, corporation, limited liability company,
unlimited liability company, body corporate, partnership, limited liability
partnership, firm, joint venture, syndicate, association, capital venture fund,
private equity fund, trust, trustee, executor, administrator, legal personal
representative, estate, Governmental Authority and any other form of entity or
organization, whether or not having legal status;

 
 
(y)
"Personal Information" means information about an identifiable individual, but
does not include business contact information provided the collection, use or
disclosure, as the case may be, of such business contact information is for the
purposes of contacting an individual in that individual's capacity as an
employee or an official of an organization and for no other purpose;



 
5

--------------------------------------------------------------------------------

 
 
 
(z)
"Purchaser's Counsel" means TingleMerrett LLP;

 
 
(aa)
"Real Property Leases" means the leases listed in Exhibits B1 through B5
attached to this Agreement;

 
 
(bb)
"Release" means any release, spill, leak, emission, discharge, leach, dumping,
escape or disposal that is or has been made in contravention of any
Environmental Laws;

 
 
(cc)
"Regulatory Approval" means any approval, consent, ruling, authorization,
registration, notice, permit or acknowledgement that may be required from a
Person pursuant to any applicable Law, or under the terms of any License, in
connection with the sale of the Target Shares to the Purchaser and the issuance
of the Consideration Shares to the Vendor in accordance with the terms of this
Agreement;

 
 
(dd)
"Returns" means all reports, estimates, elections, designations, forms,
declarations of estimated tax, information statements and returns relating to,
or required to be filed in connection with, any Taxes;

 
 
(ee)
"Schedules" means, collectively, the schedules attached to this Agreement;

 
 
(ff)
"Tax" or "Taxes" means all taxes, duties, fees, premiums, assessments, imposts,
levies and other charges of any kind whatsoever imposed by any Governmental
Authority, together with all interest, penalties, fines, additions to tax or
other additional amounts imposed in respect thereof, including those levied on,
or measured by, or referred to as, income, gross receipts, profits, capital,
large corporation, capital gain, alternative minimum, transfer, land transfer,
sales, goods and services, harmonized sales, use, value-added, excise, stamp,
withholding, business, franchising, property, employer health, payroll,
employment, health, social services, education and social security taxes, all
surtaxes, all customs duties and import and export taxes, all employment
insurance, health insurance and the Canada Pension Plan, any other pension plan
established or operated by any Governmental Authority and workers compensation
premiums or contributions, including any interest, fines or penalties for
failure to withhold, collect or remit any tax and any liability for such taxes
imposed by Law with respect to any other Person arising pursuant to any tax
sharing, indemnification or other agreements or any liability for taxes of any
predecessor or transferor entity whether disputed or not;

 
 
(gg)
"Tax Act" means the Income Tax Act (Canada), as in effect on the date hereof;
and

 
 
(hh)
"Transferred Information" means the Personal Information disclosed or
transferred to the Purchaser or any of its representatives or agents by or on
behalf of the Vendor or Blue Sky as a result of or in conjunction with the
transactions contemplated herein, and includes all such Personal Information
disclosed to the Purchaser during the period leading up to and including the
completion of the transactions contemplated herein.

 
6

--------------------------------------------------------------------------------

 
1.2           Best of Knowledge
 
Except as otherwise expressly set out in this Agreement, any reference herein to
"the best of the knowledge" or "the knowledge" of the Vendor or words to like
effect will be deemed to mean the actual knowledge of the senior officers and
directors of the Vendor and the knowledge that such individuals would have had
if they had conducted a reasonably diligent inquiry into the relevant subject
matter.
 
1.3           Schedules and Exhibits
 
The Schedules, as listed below, are incorporated into this Agreement by
reference and are deemed to be part hereof:
 
Schedule
 
Description
Schedule 3.1(b)
 
Vendor's Contractual and Regulatory Approvals
Schedule 3.1(n)
 
Compliance with Constating Documents, Agreements and Laws
Schedule 3.2(q)
 
Commitments for Capital Expenditures
Exhibit A
 
Well List
Exhibits B1-B5
 
Lease Maps
Exhibit C
 
Field Locations Map
Exhibit D
 
Dead Aim Investments – Agreement to Assign Interests
Exhibit E
 
Dead Aim Investments – Escrow Agreement

 
1.4           Currency
 
Unless otherwise indicated, all dollar amounts referred to in this Agreement are
stated in Canadian currency.
 
1.5           Choice of Law
 
This Agreement, and each of the documents contemplated by or delivered under or
in connection with this Agreement (to the extent no choice of law is specified
therein) shall be governed by and construed in accordance with the laws of the
Province of Alberta and the federal laws of Canada applicable therein (without
reference to conflicts of laws principles that might result in the application
of the laws of another jurisdiction).
 
1.6           Headings, Cross References, Etc.
 
The division of this Agreement into articles, sections, paragraphs, subsections
and clauses and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.  The
terms "this Agreement", "hereof", "herein", "hereunder" and similar expressions
refer to this Agreement and the Schedules hereto and not to any particular
article, section, paragraph, clause or other portion hereof and include any
agreement or instrument supplementary or ancillary hereto.  Unless otherwise
indicated, any reference in this Agreement to an Article, Section, recital,
paragraph, subsection, clause or Schedule refers to the specified Article,
Section, recital, paragraph, subsection, clause or Schedule of this Agreement.
The Parties acknowledge that their respective legal counsel have reviewed and
participated in settling the terms of this Agreement, and the Parties agree that
any rule of construction to the effect that any ambiguity is to be resolved
against the drafting party shall not be applicable in the interpretation of this
Agreement.
 
7

--------------------------------------------------------------------------------

 
1.7           Inclusive Terminology
 
Whenever used in this Agreement, unless there is something in the subject matter
or context inconsistent therewith, the words "includes" and "including" and
similar words will not, unless expressly modified by the words "only" or
"solely", be construed as terms of limitation, but rather will mean "includes
but is not limited to" and "including but not limited to", so that references to
included matters will be regarded as illustrative without being either
characterizing or exhaustive.
 
1.8           Number and Gender
 
In this Agreement, unless there is something in the subject matter or context
inconsistent therewith: (i) words importing the singular number include the
plural and vice versa; and (ii) words importing the use of any gender include
all genders including the neutral gender "it".
 
1.9           Time of Essence
 
Time shall be of the essence hereof.
 
1.10           Statutes
 
Unless otherwise provided herein, any reference to a statute or regulation in
this Agreement shall refer to such statute or regulation as in effect at the
date of this Agreement.
 
ARTICLE II
 
PURCHASE AND SALE
 
2.1           Purchase and Sale
 
On the terms and subject to the fulfillment or waiver of the conditions set out
herein, the Vendor will, on the Closing Date, sell, assign and transfer the
Target Shares to the Purchaser, and the Purchaser will, on the Closing Date,
purchase and accept the Target Shares from the Vendor, free and clear of all
Encumbrances and with all rights and benefits attaching thereto.
 
8

--------------------------------------------------------------------------------

 
2.2          Consideration
 
The total aggregate consideration payable by the Purchaser to the Vendor
hereunder for the Target Shares and the performance by the Vendor of its
obligations under this Agreement will be paid to the Vendor at Closing through
the issuance to the Vendor of 65,000,000 Class "A" Shares (the "Consideration
Shares") in the capital stock of the Purchaser. The full issuance of the
Consideration Shares to be issued by the Purchaser to the Vendor are dependent
on the independent reserve report (currently being completed by American Energy
Advisors 1 Technology Drive, Suite 217 Irvine CA 92618) stating that Blue Sky’s
assets are valued at a minimum of $40 million based on the value of proven and ½
probable reserves of Blue Sky at a 10% net present value discount.  Should the
value be less than $40 million, the number of Consideration Shares to be issued
by the Purchaser to the Vendor shall be reduced by one million (1,000,000)
shares of every $1 million of value below $40 million for the Blue Sky
assets.  In any event, the minimum number of Consideration Shares to be issued
by the Purchaser to the Vendor, in any event, shall not be less than 40 million
shares.  The Vendor hereby acknowledges that the Consideration Shares will be
issued to the Vendor pursuant to exemptions from prospectus and registration
requirements set out in applicable securities laws and, as a result, the
Consideration Shares will be subject to restrictions on resale under applicable
securities laws.  The Vendor further acknowledges that the Vendor will have no
right to require the Purchaser to register the Consideration Shares under
securities laws in force in any jurisdiction, to qualify the Consideration
Shares for distribution under securities laws in force in any jurisdiction or to
otherwise take steps to cause the Consideration Shares to be freely tradable
under the securities laws in force in any jurisdiction. The Vendor and the
Purchaser shall file their respective tax returns based upon and in accordance
with such allocation and will not make any inconsistent statements or take any
inconsistent positions on any tax returns or in any refund claims or during the
course of any audits by any taxing authorities. In addition on the Closing Date,
Vendor shall provide a "statement of accounts" of Blue Sky and amounts advanced
by the Vendor to Blue Sky,  less any income, shall be reimbursed as of the
Effective Date.  The Purchaser will have the right to audit such expenses to its
satisfaction and if any discrepancy is noted and confirmed by the Purchaser and
Vendor, then such amount shall be returned by the Vendor or, as the case may be,
paid by the Purchaser.
 
2.3           Adjustments
 
At Closing, the Purchaser will deposit 15% of the Consideration Shares payable
to the Vendor in accordance with Section 2.2 above, in escrow, to be released by
the Purchaser to the Vendor when all title deficiencies and cash adjustments
have been satisfied in accordance with the terms of this Agreement.
 
9

--------------------------------------------------------------------------------

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
3.1 Representations and Warranties of the Vendor
 
The Vendor hereby represents and warrants to the Purchaser as follows and
acknowledges that, notwithstanding any independent searches or investigations
that may be undertaken by or on behalf of the Purchaser and notwithstanding any
information or document provided to the Purchaser (unless this Agreement is
specifically qualified by reference to such information) or any knowledge of the
Purchaser, the Purchaser is relying upon the accuracy of each of such
representations and warranties in connection with its purchase of the Target
Shares.
 
 
(a)
Right and Authority. The Vendor has the legal capacity and good and sufficient
right and authority to enter into this Agreement and to transfer the legal and
beneficial title to and ownership of the Target Shares to the Purchaser, free
and clear of all Encumbrances and to perform all of its other obligations
hereunder.



 
 
(b)
Contractual and Regulatory Approvals.  Except as set out in Schedule 3.1(b),
neither the Vendor nor Blue Sky is subject to any obligation, contractual or
otherwise, to request or obtain the consent of any Person, and no Authorizations
of, or notifications to, any Governmental Authority are required to be obtained
or given by Blue Sky or the Vendor:

 
 
(i)
in connection with the execution, delivery or performance by the Vendor of this
Agreement or the completion of the transactions contemplated hereby;

 
 
(ii)
to avoid the loss or termination of any Contract to which Blue Sky are a party
or any License held by Blue Sky;

 
 
(iii)
in order that the authority, right and qualification of Blue Sky to carry on the
Business in the ordinary course and in the same manner as conducted prior to the
date hereof remains in good standing and in full force and effect as of and
following the Closing Date; or

 
 
(iv)
in order that all rights, benefits, Contracts and other assets of Blue
Sky required to carry on the Business in the ordinary course and in the same
manner as conducted prior to the date hereof remain in effect for the benefit of
Blue Sky on the same terms as of and following the Closing Date.

 
True and complete copies of any Contracts and Licenses under which Blue Sky or
the Vendor is obligated to request or obtain any such consent have been provided
to the Purchaser prior to the date hereof.
 
 
(c)
Corporate Authority, Execution and Binding Obligation.  Each of Blue Sky and the
Vendor has taken all necessary actions and steps (such as corporate proceedings)
to approve and authorize the sale and transfer of the Target Shares to the
Purchaser and all necessary consents and approvals of the stockholders of the
Vendor have been obtained to permit the Vendor to sell the Target Shares to the
Purchaser as provided for herein.  This Agreement has been duly executed and
delivered by the Vendor and this Agreement constitutes a legal, valid and
binding obligation of the Vendor enforceable against the Vendor in accordance
with its terms, subject only to: (i) bankruptcy, winding-up, insolvency,
arrangement and other laws of general application affecting the enforcement of
creditors' rights; and (ii) the general principles of equity, including the
discretion that a court may exercise in the granting of equitable remedies such
as specific performance and injunctive relief.



 
 
10

--------------------------------------------------------------------------------

 
 
(d)
Title to Target Shares. The Target Shares are validly issued and outstanding as
fully paid and non-assessable shares in the share capital of Blue Sky. The
Target Shares are owned by the Vendor as the registered and beneficial owner
thereof with good and marketable title, free and clear of all Encumbrances.
Following Closing, the Purchaser will have good and valid title to the Target
Shares, free and clear of all Encumbrances (except Encumbrances created by or on
behalf of the Purchaser).

 
 
(e)
No Other Purchase Agreement or Commitments.  Except for the Purchaser's rights
under this Agreement, no Person has any agreement, option, understanding or
commitment (written or verbal) or any right or privilege (whether by Law,
pre-emptive or contractual) capable of becoming an agreement, option,
understanding or commitment, including convertible securities, warrants or
convertible obligations of any nature, for:

 
 
(i)
the purchase or acquisition of any of the Target Shares;

 
 
(ii)
the purchase, subscription, allotment or issuance of, or conversion into, any of
the unissued shares in the capital of Blue Sky or any other securities of Blue
Sky; or

 
 
(iii)
the purchase or other acquisition from Blue Sky of any of its undertaking,
property or assets (except sales of petroleum products produced by Blue Sky in
the ordinary course of the Business).

 
 
(f)
Corporate Records.  The corporate records and minute books of Blue Sky as made
available to the Purchaser are complete and up-to-date in all material respects
and contain, without limitation (i) accurate minutes of all meetings of the
directors and shareholders of Blue Sky and each committee of the board of
directors of Blue Sky, (ii) all written resolutions adopted by the directors and
shareholders of Blue Sky and each committee of the board of directors of Blue
Sky, (iii) all articles and by-laws, and (iv) accurate registers of the
shareholders of Blue Sky and transactions involving the shares of Blue Sky.  All
such meetings of the directors and shareholders of Blue Sky and any committee of
the board of directors of Blue Sky were duly called and held and all resolutions
reflected in the foregoing minutes and all of the foregoing written resolutions
were duly passed and approved.

 
 
(g)
Authorized and Issued Capital.  The authorized share capital of Blue Sky is
100,000 common shares and the issued share capital is 100 common shares.  No
shares or other securities of Blue Sky have been issued in violation of any
Laws, the articles, by-laws or other constating documents of Blue Sky or the
terms of any Contract to which Blue Sky is a party or by which Blue Sky is
bound.

 
 
(h)
Financial Statements.  The Annual Financial Statements have been prepared in
accordance with IFRS applied on a basis consistent with previous fiscal years,
are true, correct and complete in all material respects and present fairly the
assets, liabilities and financial condition of Blue Sky as at the dates thereof
and the results of operations and cash flows for the periods to which such
financial statements relate.  There has been no Material Adverse Change in Blue
Sky since the date of the Annual Financial Statements.



 
11

--------------------------------------------------------------------------------

 
 
 
(i)
Title to Petroleum, Natural Gas and Related Hydrocarbon Assets. Although it does
not warrant title, the Vendor has no reason to believe that Blue Sky does not
have title to its oil and natural gas properties and an irrevocable right to
produce and sell petroleum, natural gas and related hydrocarbons attributable
thereto (for the purposes of this paragraph, the foregoing are collectively
referred to as the "Blue Sky Interests"), excepting the mortgages and security
interest held by Dead Aim Investments as per the Agreement to Assign Interests
and Escrow Agrement from Dead Aim Investments to Canyon E&P, attached hereto as
Exhibit D. Vendor represents and warrants that, to the best of the Vendor's
knowledge, the Blue Sky Interests are free and clear of adverse claims created
by, through or under Blue Sky, and, to the best of its knowledge, Blue Sky holds
the Blue Sky Interests under valid and subsisting leases, licenses, permits,
concessions, concession agreements, contracts, subleases, reservations or other
agreements, except where the failure to so hold the Blue Sky Interests would not
reasonably be expected to have a material adverse effect upon Blue Sky.

 
 
(j)
No Defects. The Vendor is not aware of any defects, failures or impairments in
the title of Blue Sky to its oil and natural gas properties, whether or not an
action, suit, proceeding or inquiry is pending or threatened and whether or not
discovered by any third party.  If there are any defects, failures or
impairments in the title of Blue Sky’s oil and natural gas properties, or if
Blue Sky has lost title to any of its oil and natural gas properties, or if the
leases for any of the properties have expired with the State or Federal body,
then the Vendor shall pay, at its sole cost and expense, the monies required to
get title to those properties back and for the credit of the Purchaser.  In the
event that the defects, failures, impairments of title or return of title of any
of the properties cannot be established, then an adjustment to the number of
Consideration Shares issued to the Vendor shall be made on a basis which is
proportionate to the value of such properties, as agreed to between the Vendor
and the Purchaser.  Once agreed, the Vendor will then return the agreed to
number of shares to the Purchaser.

 
 
(k)
Good Standing.  To the knowledge of the Vendor:

 
 
(i)
Blue Sky is in good standing under all, and is not in default under any; and

 
 
(ii)
there is no existing condition, circumstance or other matter that constitutes a
default under, or which, with the passage of time or the giving of notice, would
constitute a default under, any, leases or other title or operating documents,
joint venture agreements, or any other Contracts or instruments pertaining to
Blue Sky's oil and natural gas assets or properties and, to the knowledge of the
Vendor, all such leases, title and operating documents, joint venture agreements
and other agreements and instruments are in good standing and in full force and
effect and none of the counterparties to any such lease, title or operating
document, joint venture agreement or other Contract or instrument is in default
thereunder except to the extent that such default would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on Blue
Sky.

 
 
12

--------------------------------------------------------------------------------

 
 
 
(l)
Abandonment.  All wells abandoned by Blue Sky prior to the date hereof and all
wells located on any lands in which Blue Sky has an interest, or lands with
which such lands have been pooled or unitized, which have been abandoned, have
been abandoned in accordance, in all material respects, with applicable Laws
regarding the abandonment of wells and good oilfield practice.

 
 
(m)
Notices, Orders and Directives from Governmental Authorities.  Blue Sky:

 
 
(i)
has not received any notices, orders or directives from any Governmental
Authority, including the Oil Conservation Department (the "OCD"), with respect
to any of its oil and natural gas properties or with respect to the conduct of
its oil and natural gas operations on such properties, which remain outstanding
or have not been satisfied or remedied as at the date hereof; and

 
 
(ii)
to the best of the knowledge of the Vendor, is in compliance with all OCD
regulations with respect to its oil and natural gas operations,

 
except where the failure to satisfy or remedy such notices, orders or
directives, or such noncompliance with OCD regulations would not reasonably be
expected to have a material adverse effect on Blue Sky.
 
 
(n)
Compliance with Constating Documents, Agreements and Laws.  The execution,
delivery and performance of this Agreement by the Vendor and the sale of the
Target Shares as contemplated hereby, will not constitute or result in a
violation or breach of or default under, or give rise to termination rights, or,
except as set out in Schedule 3.1(n), cause the acceleration of any obligations
of the Vendor or Blue Sky, under:

 
 
(i)
the terms of any Contract or other obligation or restriction to which Blue
Sky or the Vendor is a party or by which either of them is bound; or

 
 
(ii)
any term or provision of any of the Licenses or any Authorization or any Laws.

 
 
(o)
Financial Records.  All material financial transactions of Blue Sky have been
recorded in its financial books and records in accordance with good business
practice and IFRS, and such financial books and records accurately reflect the
basis for the assets, liabilities and financial condition of Blue Sky as shown
in the Annual Financial Statements.

 
 
(p)
Liabilities.  As of the date hereof, there are no liabilities (whether accrued,
absolute, contingent or otherwise) of Blue Sky of any kind whatsoever, and there
is no basis for assertion against Blue Sky of any liabilities of any kind, other
than:



 
13

--------------------------------------------------------------------------------

 

 
(i)
liabilities disclosed or reflected in the Annual Financial Statements as of the
Effective Date;

 
 
(ii)
current liabilities incurred since the date of the Annual Financial Statements
that were incurred in the ordinary course of business and which do not in the
aggregate exceed $700,000; or

 
 
(iii)
other liabilities expressly disclosed in this Agreement or in the Schedules.

 
 
(q)
Commitments for Capital Expenditures.  Except as disclosed in Schedule 3.1(q),
Blue Sky has not committed to make any capital expenditures or authorized any
capital expenditures (in either case in excess of $10,000 in the aggregate) that
have not been fulfilled or paid prior to the date hereof.

 
 
(r)
Taxes.

 
 
(i)
All ad valorem, property, production, severance and similar taxes and
assessments based on or measured by the ownership of property or the production
of hydrocarbon substances, or the receipt of proceeds therefrom, payable in
respect of the oil and natural gas assets and properties of Blue Sky prior to
the date hereof have been properly and fully paid and discharged, and there are
no unpaid Taxes or assessments that could result in a lien or charge on any of
the oil and natural gas assets and properties of Blue Sky, except for unpaid
Taxes or assessments, liens or charges (A) that are not yet due and owing or (B)
that do not and would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on Blue Sky.

 
 
(ii)
All Returns required to be filed by Blue Sky prior to the date hereof have been
duly filed on a timely basis, are true, complete and correct in all material
respects, all Taxes shown to be payable on such Returns or on subsequent
assessments and reassessments with respect thereto have been paid in full on a
timely basis, and no other Taxes are payable by Blue Sky with respect to items
or periods covered by such Returns.

 
 
(iii)
Blue Sky has paid or provided adequate accruals for all Taxes reflected in the
Annual Financial Statements.

 
 
(iv)
No material deficiencies exist or have been asserted in respect of Blue Sky with
respect to Taxes.  Blue Sky is not a party to any action or proceeding for
assessment, reassessment or collection of Taxes, nor, to the knowledge of the
Vendor, is there any basis for the assertion of any such action or proceeding.
No waiver or extension of any statute of limitations is in effect with respect
to Taxes or Returns. Except as disclosed by Blue Sky to the Purchaser in writing
prior to the date hereof, the Returns have never been audited by a Governmental
Authority, nor is any audit, assessment, reassessment, claim, action, suit,
investigation or proceeding in process or, to the knowledge of the Vendor,
pending or threatened, which resulted in



 
14

--------------------------------------------------------------------------------

 


or could result in a claim for Taxes owing by Blue Sky.  Blue Sky has withheld
all Taxes required to be withheld under applicable Laws and has paid or remitted
on a timely basis, the full amount of any Taxes that have been withheld to the
applicable Governmental Authority.
 
 
(s)
Litigation.  There are no actions, suits or proceedings, judicial or
administrative (whether or not purportedly on behalf of the Vendor or Blue Sky),
pending or, to the best of the knowledge of the Vendor, threatened, by or
against or affecting the Vendor or Blue Sky, at law or in equity, or before or
by any Governmental Authority and there are, to the knowledge of the Vendor, no
grounds on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success.

 
 
(t)
Environmental Matters.

 
 
(i)
Except to the extent that any violation or other matter referred to below in
this paragraph would not reasonably be expected to have a material adverse
effect on Blue Sky:

 
 
(A)
to the best of the knowledge of the Vendor, Blue Sky is not in violation of any
Environmental Laws;

 
 
(B)
to the best of the knowledge of the Vendor, Blue Sky has, at all times, operated
the Business and has received, handled, used, stored, treated, shipped and
disposed of all Hazardous Substances in compliance with all Environmental Laws;

 
 
(C)
to the best of the knowledge of the Vendor, there have been no spills, releases,
deposits or discharges of Hazardous Substances into the earth, air or into any
body of water or any municipal or other sewer or drain water systems by Blue Sky
or onto any property owned or occupied by Blue Sky that violate any
Environmental Law and that have not been remedied to the full extent required by
applicable Environmental Laws;

 
 
(D)
no orders, directions or notices have been issued and remain outstanding
pursuant to any Environmental Laws relating to the Business or the assets of
Blue Sky;

 
 
(E)
Blue Sky has not failed to report to the proper Governmental Authority the
occurrence of any event that was required to be reported under any Environmental
Law; and

 
 
(F)
with respect to those oil and natural gas properties that Blue Sky operates,
Blue Sky holds all licenses, permits and approvals required under any
Environmental Laws in connection with the operation of the Business and the
ownership and use of its assets, all such licenses, permits and approvals are in
full force and effect, and except for notifications and conditions of general
application to assets of reclamation obligations under legislation in any
jurisdiction in which it conducts the Business, Blue Sky has not received any
notification pursuant to any Environmental Laws that any work, repairs,
constructions or capital expenditures are required to be made by it as a
condition of continued compliance with any Environmental Laws, or any
Authorization issued pursuant thereto, or that any Authorization referred to
above is about to be reviewed, made subject to any limitation or conditions,
revoked, withdrawn or terminated.



 
15

--------------------------------------------------------------------------------

 
 
(u)
Leases. Complete and correct copies of the Leases have been provided to the
Purchaser prior to the date hereof.  Blue Sky is entitled to the rights and
benefits as lessee under each of the Leases commensurate with its interest
therein and Blue Sky has not sublet, assigned, licensed or otherwise conveyed
any rights in the Leased Premises or in the Leases to any Person.  All rental
and other payments and other obligations required to be paid and performed by
Blue Sky pursuant to each of the Leases have been duly paid and performed and
each of the Leases is in good standing and force and effect.

 
 
(v)
Restrictions on Doing Business.  Blue Sky is not a party to or bound by any
agreement that would restrict or limit its right to carry on any business or
activity or to solicit business from any Person or otherwise to conduct the
Business as Blue Sky may determine or desire.  Blue Sky is not subject to any
legislation or any judgment, order or requirement of any Governmental Authority
that is not of general application to Persons carrying on a business similar to
the Business. There are no facts or circumstances that could materially
adversely affect the ability of Blue Sky to continue to operate the Business, as
presently conducted, following the completion of the transactions contemplated
by this Agreement.

 
 
(w)
Employees.  As of the date hereof, there are no employees of Blue Sky.

 
 
(x)
Employment Agreements.  Blue Sky is not a party to any written or oral
employment, service or consulting agreement relating to any one or more Persons,
except for oral employment agreements that are of indefinite term and without
any special arrangements or commitments with respect to continuation of
employment or payment of any particular amount upon termination of employment
(whether actual, constructive or otherwise).  Blue Sky does not have any
employee who cannot be dismissed upon such period of notice as is required by
law (statutory and common law) in respect of a contract of hire for an
indefinite term.

 
 
(y)
Transferred Information.  The Transferred Information does not contain any
Personal Information that does not solely and directly relate to the operation
of the Business by Blue Sky or the completion of the transactions as
contemplated herein.

 
16

--------------------------------------------------------------------------------

 
 
(z)
Collection, Use and Disclosure of Personal Information. All Personal Information
collected by Blue Sky was collected from employees of Blue Sky and used and
disclosed solely for the purposes of establishing, managing or terminating the
applicable employment relationship (including, determining eligibility for
initial employment, verifying references and qualifications, administering pay
and benefits, processing employee work-related claims (such as workers'
compensation or insurance claims), establishing training and development
requirements, conducting performance reviews, determining performance
requirements, assessing qualifications for a particular job or task,
establishing a contact point in the event of an emergency (such as next of kin),
and, complying with applicable labour or employment statutes). Personal
Information has not been collected, used, disclosed, stored or retained by Blue
Sky from any other individuals or for any purposes other than those set out
above in this Paragraph 3.1(z), except such purposes that are required or
authorized by applicable Laws.

 
 
(aa)
Compliance with Privacy Laws.  Blue Sky has operated the Business in accordance
with applicable privacy Laws.

 
 
(bb)
Non-Arm's Length Matters.  Blue Sky is not a party to or bound by any Contract
with, is not indebted to, and no amount is owing by Blue Sky to, the Vendor or
any Affiliates of the Vendor or any officers, former officers, directors, former
directors, shareholders, former shareholders, employees (except for oral
employment agreements with employees) or former employees of the Vendor or Blue
Sky or any of their respective Associates or any other Person not dealing at
arm's length with any of the foregoing.

 
 
(cc)
Disclosure.  No representation or warranty contained in Section 3.1 and no
statement contained in any Schedule, certificate, list, summary or other
document provided, or to be provided, to the Purchaser pursuant hereto, or in
connection with the purchase and sale of the Target Shares as contemplated
hereby, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact that is necessary in order to make
the statements contained therein not misleading.  All facts and documents in the
possession or under the control of the Vendor or Blue Sky and which are material
to Blue Sky and the Business have been disclosed to the Purchaser in this
Agreement or made available to the Purchaser through the data room established
by the Vendor in connection with the sale of the Target Shares to the Purchaser
or have otherwise been disclosed in writing by the Vendor to the
Purchaser.  Without limiting the generality of the foregoing, the Vendor has not
failed to disclose to the Purchaser any fact or information concerning the
Vendor or Blue Sky that would reasonably be considered material to a purchaser
of the Target Shares.

 
 
(dd)
Investment Intent.  The Consideration Shares are being purchased for the
Vendor's own investment portfolio and account (and not on behalf of, and without
the participation of, any other Person) with the intent of holding such
Consideration Shares for investment and without the intent of participating,
directly or indirectly, in a distribution of the Consideration Shares and not
with a view to, or for resale in connection with, a distribution of the
Consideration Shares.



 
17

--------------------------------------------------------------------------------

 
 
 
(ee)
No Advertising.  The Vendor acknowledges that the Consideration Shares were not
offered to the Vendor by means of publicly disseminated advertisements or sales
literature, nor is the Vendor aware of any offers made to other Persons by such
means.

 
 
(ff)
Investment Experience.  The Vendor is an "accredited investor" (as defined in
Rule 501 promulgated under the Securities Act of 1933, as amended (the
"Securities Act")) and is knowledgeable and experienced in finance, securities
and investments and has had sufficient experience analyzing and investing in
securities similar to the Consideration Shares so as to be capable of evaluating
the merits and risks of an investment in the Consideration Shares.  The Vendor
is able to bear the economic risk of an investment in the Consideration Shares.

 
 
(gg)
Restricted Securities.  The Vendor understands that the Consideration Shares
will not have been registered pursuant to the Securities Act or any applicable
state securities laws, that the Consideration Shares will be characterized as
"restricted securities" under federal securities laws, and that under such laws
and applicable regulations the Consideration Shares cannot be sold or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom.  In this connection, the Vendor represents that it is familiar with
Rule 144 promulgated under the Securities Act, as currently in effect, and
understands the resale limitations imposed thereby and by the Securities
Act.  Stop transfer instructions may be issued to any transfer agent for
securities of the Purchaser (or a notation may be made in the appropriate
records of the Purchaser) in connection with the Consideration Shares.

 
 
(hh)
No Public Market.  The Vendor understands that no public market now exists for
the Consideration Shares, and that the Purchaser has made no assurances that a
public market will ever exist for the Consideration Shares.

 
 
(ii)
Legend.  A legend indicating that the Consideration Shares have not been
registered under applicable federal and state securities laws and referring to
the restrictions on transferability and sale of the Consideration Shares
pursuant to this Agreement or otherwise may be placed on any certificate(s) or
other document delivered to the Vendor or any substitute therefor and any
transfer agent of the Purchaser may be instructed to require compliance
therewith.

 
3.2           Representations and Warranties of the Purchaser
 
The Purchaser hereby represents and warrants to the Vendor as follows, and
acknowledges that, notwithstanding any independent searches or investigations
that may be undertaken by or on behalf of the Vendor and notwithstanding any
information or document provided to the Vendor (unless this Agreement is
specifically qualified by reference to such document in this Agreement), the
Vendor is relying upon the accuracy of each of such representations and
warranties in connection with the sale of the Target Shares to the Purchaser.
 
18

--------------------------------------------------------------------------------

 
 
 
(a)
Corporate Authority and Binding Obligation.  The Purchaser has the legal
capacity and good and sufficient right and authority to enter into this
Agreement and to purchase the Target Shares from the Vendor in the manner
contemplated herein and to perform all of the Purchaser's obligations under this
Agreement.  The Purchaser and its board of directors have taken all necessary or
desirable actions, steps and corporate and other proceedings to approve or
authorize, validly and effectively, the entering into and the execution and
delivery of this Agreement and the performance by the Purchaser of its
obligations hereunder.  This Agreement constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, subject to:

 
 
(i)
bankruptcy, insolvency, moratorium, reorganization and other laws relating to or
affecting the enforcement of creditors'  rights generally; and

 
 
(ii)
the general principles of equity, including that equitable remedies, such as the
remedies of specific performance and injunctive relief, may only be granted in
the discretion of a court of competent jurisdiction.

 
 
(b)
Purchaser's Contractual and Regulatory Approvals.  The Purchaser is not under
any obligation, contractual or otherwise, to request or obtain the consent of
any Person, and no Authorizations of, or notifications to, any Governmental
Authority are required to be obtained or given by the Purchaser in connection
with the execution, delivery or performance by the Purchaser of this Agreement,
the issuance of the Consideration Shares or the completion of any of the
transactions contemplated herein.  The representation and warranty of the
Purchaser contained in this Section 3.2(b) insofar as such representation and
warranty pertains to compliance by the Purchaser with the requirements of
applicable U.S. state or federal securities laws with respect to the offer and
sale of the Consideration Shares, is based on the representations and warranties
of the Vendor contained in Sections 3.1(dd), 3.1(ee), 3.1(ff), 3.1(gg), 3.1(hh)
and 3.1(ii).

 
 
(c)
Compliance with Constating Documents, Agreements and Laws.  The execution,
delivery and performance of this Agreement and the completion of the purchase of
the Target Shares as contemplated hereby, including the issuance of the
Consideration Shares, will not constitute or result in a violation or breach of
or default under:

 
 
(i)
any term or provision of any of the articles, by-laws or other constating
documents of the Purchaser;

 
 
(ii)
the terms of any Contract to which the Purchaser is a party or by which it is
bound; or

 



 
(iii)
any term or provision of any Authorization of the Purchaser or any applicable
Law.



 
19

--------------------------------------------------------------------------------

 
 
 
(d)
Authorized and Issued Capital.  The authorized capital of the Purchaser consists
of an unlimited number of common shares, an unlimited number of Class "A" Shares
and an unlimited number of preferred shares, issuable in series, of which, as at
the date hereof and prior to the issuance of the Consideration Shares,
90,000,000 common shares are issued and outstanding as fully paid and
non-assessable shares of the Purchaser.

 
 
(e)
Corporate Records.  The corporate records and minute books of the Purchaser as
made available to the Vendor are complete and up-to-date in all material
respects and contain, without limitation (i) accurate minutes of all meetings of
the directors and shareholders of the Purchaser, (ii) all written resolutions
adopted by the directors and shareholders of the Purchaser, (iii) all articles
and by-laws, and (iv) accurate registers of the shareholders of the Purchaser
and transactions involving the shares of the Purchaser.  All such meetings of
the directors and shareholders of the Purchaser were duly called and held and
all resolutions reflected in the foregoing minutes and all of the foregoing
written resolutions were duly passed and approved.

 
 
(f)
No Material Business Operations.  As at the date hereof, the Purchaser is not
engaged in any material business operations or activities, other than in respect
of: (i) this Agreement and the matters and transactions contemplated hereby;
(ii) the private placement of up to $1.5 million of common shares in the capital
of the Purchaser at a sale price of $.25 per share; (iii) the ongoing evaluation
by the Purchaser of oil and natural gas assets for potential acquisition (in
relation to which, the Purchaser has entered into confidentiality agreements
with third parties).

 
 
(g)
No Actions, Suits, Proceedings.  There are no actions, suits or other
proceedings, investigations or claims in progress or pending against the
Purchaser and, to the best of the Purchaser's knowledge, there are no actions,
suits or other proceedings, investigations or claims threatened against the
Purchaser.

 
ARTICLE IV
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND LIMITATION OF LIABILITY
 
4.1           Survival of Representations and Warranties of the Vendor
 
The representations and warranties made by the Vendor in this Agreement, or
contained in any document or certificate given in order to carry out the
transactions contemplated hereby, will survive Closing and, notwithstanding
Closing or any investigation made by or on behalf of the Purchaser or any
knowledge of the Purchaser, shall continue in full force and effect for the
benefit of the Purchaser subject to the following provisions:
 


 
20

--------------------------------------------------------------------------------

 
 
 
(a)
except as provided in (b) and (c) of this Section 4.1, no claim may be made or
brought by the Purchaser in respect of the breach of any representation or
warranty of the Vendor after the date that is two years following the Closing
Date;

 
 
(b)
any claim that is based upon or relates to a breach of any representation and
warranty made in Section 3.1(r) must be made or brought prior to the expiration
of the period (if any) during which an assessment, reassessment or other form of
recognized document assessing liability for tax, interest or penalties in
respect of such taxation year under applicable tax legislation could be issued
(or, in the case of any such assessment or reassessment, until the issues in
dispute have been fully resolved), assuming that Blue Sky does not file any
waiver or similar document in respect of such taxes after the Closing Date
extending such period as otherwise determined; and

 
 
(c)
any claim that is based upon or relates to the representations and warranties
made in Sections 3.1(a), 3.1(b), 3.1(c), 3.1(d) and 3.1(e), or that is based
upon intentional misrepresentation or fraud by the Vendor may be made or brought
by the Purchaser at any time for the maximum period permitted by Law. [NTD:
confirm cross references as agreement is finalized]]

 
4.2           Survival of Representations and Warranties of Purchaser
 
The representations and warranties made by the Purchaser in this Agreement, or
contained in any document or certificate given in order to carry out the
transactions contemplated hereby, will survive Closing and, notwithstanding
Closing or any investigation made by or on behalf of the Vendor or any knowledge
of the Vendor, shall continue in full force and effect for the benefit of the
Vendor until the date that is two years after the Closing Date and no claim may
be made or brought by the Vendor in respect of the breach of any representation
or warranty of the Purchaser after the date that is two years following the
Closing Date.
 
4.3           Limitation Periods
 
The Parties agree that applicable statutory limitation periods will be extended
to correspond with the survival periods set out in Section 4.1(a) and 4.2 above.
 
4.4           Liability for Breach of Representations and Warranties
 
The maximum liability of the Vendor in respect of claims for breach of any of
the representations and warranties of the Vendor set out in this Agreement shall
not exceed the total consideration paid to the Vendor in accordance with Section
2.2 and, all monies actually spent by the Purchaser for expenses, less any
income received by the Purchaser, relating to the operation of the oil and
natural gas assets held by Blue Sky as per the Commitments for Capital
Expenditures outlined in Schedule 3.1(q) hereof and the recourse of the
Purchaser under any such claims shall be to the Consideration Shares, any
dividends or other distributions that may be derived therefrom and, all monies
actually spent by the Purchaser for expenses, less any income received by the
Purchaser, relating to the operation of the oil and natural gas assets held by
Blue Sky as per the Commitments for Capital Expenditures outlined in Schedule
3.1(q).

 
21

--------------------------------------------------------------------------------

 
ARTICLE V
 
COVENANTS
 
5.1           Covenants of the Vendor
 
The Vendor covenants with the Purchaser that it will do, or will cause Blue
Sky to do, the following:
 
 
(a)
Transfer of Target Shares.  At Closing, the Vendor shall cause the Target Shares
to be duly and regularly sold, assigned and transferred to the Purchaser in
accordance with the terms of this Agreement.

 
 
(b)
Consents.  The Vendor shall use commercially reasonable efforts to obtain, prior
to the Closing Date, all of the consents referred to in Schedule 3.1(b), in a
form reasonably acceptable to the Purchaser.

 
 
(c)
Regulatory Approvals.  The Vendor shall use commercially reasonable efforts to
obtain, or cause Blue Sky to obtain, the Regulatory Approvals described in
Section 3.1(b), including assisting with the preparation of, providing
information, documentation and materials required in connection with, and
executing all documents reasonably required for, any such Regulatory Approvals
and shall use commercially reasonable efforts to effect, or to cause Blue Sky to
effect, any necessary registrations, filings and submissions of information
required to obtain the Regulatory Approvals.

 
 
(d)
Filings with Governmental Authorities.  The Vendor will provide all cooperation
reasonably requested by the Purchaser, and will use reasonable commercial
efforts to cause Blue Sky to provide all cooperation reasonably requested by the
Purchaser, in connection with the preparation of any filings required by any
Governmental Authority, including tax Returns, and, without limitation, will
promptly make available to the Purchaser all such information and documents
concerning the Business as the Purchaser may reasonably request and will make
senior management personnel of the Vendor available on a reasonable basis, and
will use reasonable commercial efforts to cause Blue Sky to make senior
management of Blue Sky available on a reasonable basis, in a timely manner, to
meet with representatives of the Purchaser to respond to any inquiries that the
Purchaser may wish to make in connection with the preparation of any such
filings.

 
 
(e)
Representations.  The Vendor shall use commercially reasonable efforts to ensure
that all of the representations contained in Section 3.1 are true and correct at
the Closing Time.

 
 
(f)
Compliance with Applicable Securities Laws.  During the period of 60 days
following the Closing Time the Vendor shall permit the Purchaser to audit the
books, records and accounts of the Vendor and/or Blue Sky respecting the Assets,
to enable the Purchaser to prepare such reports and statements, and make such
filings, as may be required for the Purchaser to comply with applicable
securities laws. The audit shall be conducted upon reasonable notice to Vendor
at Vendor’s offices during normal business hours and shall be conducted with
full cooperation of the Vendor and at the sole expense of the Purchaser.



 
22

--------------------------------------------------------------------------------

 
5.2           Covenants of the Purchaser
 
The Purchaser covenants to and with the Vendor that it shall do or cause to be
done the following:
 
 
(a)
Issuance of Consideration Shares.  The Purchaser will take all necessary
corporate action to authorize the issuance of the Consideration Shares at
Closing as validly issued, fully paid and non-assessable common shares in the
capital of the Purchaser.

 
 
(b)
Representations.  The Purchaser shall use commercially reasonable efforts to
ensure that all of the representations contained in Section 3.2 are true and
correct at the Closing Time.

 
 
(c)
Directorship. Following Closing or earlier as may be agreed to between the
Vendor and Purchaser, the Purchaser shall appoint two (2) nominees of the Vendor
to the Board of Directors of the Purchaser whereafter the Board of Directors
shall consist of three (3) nominees of the Purchaser and two (2) nominees of the
Vendor.

 
 
(d)
Name Change.  As soon as practicable following Closing, the Purchaser shall
change its name to “Blue Sky Oil & Gas Inc.” or any other name agreed to between
the Vendor and Purchaser.

 
ARTICLE V
 
CLOSING
 
6.1           Closing Arrangements
 
Subject to waiver or satisfaction of the conditions set out herein, the purchase
and sale of the Target Shares shall be completed at 2:00 p.m. (Calgary time) on
the Closing Date at the offices of the Purchaser's Counsel in Calgary Alberta,
or at such other time or place or in such other manner as the Parties may agree
in writing (the "Closing").  Closing shall be conditional upon the Closing Date
occurring on or before October 30, 2013, unless extended by mutual consent of
the parties hereto.
 
6.2           Documents to be Delivered
 
At or before the Closing Time, the Vendor shall execute, or cause to be
executed, and shall deliver, or cause to be delivered, to the Purchaser, all
agreements, instruments, notices, releases, confirmations, receipts,
certificates and other documents that the Purchaser may reasonably request to
complete the purchase and sale of the Target Shares as contemplated by this
Agreement, in form and substance reasonably satisfactory to the Purchaser and
the Purchaser shall execute, or cause to be executed, and shall deliver, or
cause to be delivered, to the Vendor, in form and substance reasonably
satisfactory to the Vendor, all agreements, instruments, notices, certificates
and other documents that the Vendor may reasonably request to complete the
purchase and sale of the Target Shares as contemplated by this Agreement,
including the following:

 
23

--------------------------------------------------------------------------------

 
 
 
(a)
Vendor's Documents:

 
 
(i)
all share certificates representing the Target Shares duly endorsed for transfer
to the Purchaser; and

 
 
(ii)
duly executed resignations and releases of claims of Ilyas Chaudhary as the sole
officer and director of Blue Sky.

 
 
(b)
Purchaser's Documents:

 
 
(i)
a share certificate representing the Consideration Shares registered in the name
of the Vendor.

 
ARTICLE VI
 
GENERAL PROVISIONS
 
7.1           Public Disclosure
 
Except as may be required by Law or stock exchange rules, no public disclosure
of this Agreement or the transactions contemplated hereby will be made by either
Party without the prior consent of the other Party, such consent not to be
unreasonably withheld, conditioned or delayed.
 
7.2           Further Assurances
 
Each of the Parties hereby covenants and agrees that from time to time after the
Closing Date it will, at its expense and upon the request of any other Party,
do, execute, acknowledge and deliver or cause to be done, executed, acknowledged
and delivered all such further acts, deeds, assignments, transfers, conveyances
and assurances as the other Party may reasonably request for the better carrying
out and performance of all the terms of this Agreement.
 
7.3           Remedies Cumulative
 
The rights and remedies of the Parties under this Agreement are cumulative and
in addition and without prejudice to and not in substitution for any rights or
remedies provided by law.  Any single or partial exercise by either Party of any
right or remedy for default or breach of any term, representation, warranty,
covenant or condition of this Agreement does not waive, alter, affect or
prejudice any other right or remedy to which such Party may be lawfully entitled
for the same default or breach.
 
24

--------------------------------------------------------------------------------

 
7.4          Counterparts
 
This Agreement may be executed in any number of counterparts and by different
Parties on separate counterparts, each of which, when executed and delivered,
shall constitute an original and all of which, when taken together, shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by facsimile transmission or in portable document format shall
constitute delivery of an executed counterpart of this Agreement.
 
7.5          Legal and Other Professional Fees
 
Each of the Parties shall be responsible for its respective legal, accounting,
broker and other professional fees in connection with this Agreement and the
transactions contemplated hereby.
 
7.6           Assignment
 
Neither Party may assign this Agreement or any of its rights hereunder to any
other Person without the prior written consent of the other Party, which consent
will not be unreasonably withheld, conditioned or delayed.
 
7.7           Successors and Assigns
 
This Agreement shall be binding upon and enure to the benefit of the Parties and
their respective successors and permitted assigns.  Nothing herein, express or
implied, is intended to confer upon any Person, other than the Parties and their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
7.8           Entire Agreement
 
This Agreement constitutes the entire agreement between the Parties with respect
to the purchase and sale of the Target Shares and supersedes all prior
agreements, representations, warranties, statements, promises, information,
arrangements and understandings, whether oral or written, express or implied,
with respect to the purchase and sale of the Target Shares.
 
7.9           Amendments
 
No modification or amendment to this Agreement may be made unless agreed to by
the Parties in writing.
 
7.10      Survival
 
Except as otherwise specified in this Agreement, each Party hereby agrees that
all provisions of this Agreement shall not merge on, and shall survive, the
completion of the transactions contemplated hereby.

 
25

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.
 
FULUCAI PRODUCTIONS LTD.
 
CANYON E&P INC.
         
Per:
/s/ Mohammad Fazil
 
Per:
/s/ Ilyas Chaudhary
 
Mo Fazil
President and Chief Executive Officer
   
Ilyas Chaudhary - President
         

 


 
26

--------------------------------------------------------------------------------

 


SCHEDULE 3.1(b)
 
VENDOR'S CONTRACTUAL AND REGULATORY APPROVALS

 
 
1.
Approval of Vendor's stockholders in respect of the "sale of all or
substantially all of its assets or undertaking".



 
27

--------------------------------------------------------------------------------

 


SCHEDULE 3.1(n)
 
COMPLIANCE WITH CONSTATING DOCUMENTS, AGREEMENTS AND LAWS
 
YES
 
Yes
     
Initialed By:
 
Initialed By:
MF
 
IC
     

 
 
28

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.1(q)
 
COMMITMENTS FOR CAPITAL EXPENDITURES



                   
Canyon Liabilaties
2013 Expenditure.
             
allocation estimated.
Aug
Sep
Oct
Nov
Dec
Total 2013
Total 2014
Total 2015
Total liabilaties
60% buyout/premium
$135,000
   
$100,000
$235,000
$750,000
$400,000
$1,385,000
Additional bonds
$260,000
$125,000
     
$385,000
   
$385,000
60% LOC replacement
$20,000
 
$1,030,000
 
$1,050,000
   
$1,050,000
Note ( Ist security)
$62,500
$287,500
$25,000
$25,000
$25,000
$425,000
$200,000
 
$625,000
Misc AP liabilaites
 
$250,000
   
$250,000
   
$250,000
Total
$322,500
$567,500
$275,000
$1,055,000
$125,000
$2,345,000
$950,000
$400,000
$3,695,000
 Blue Sky NM share 65%
$209,625
$368,875
$178,750
$685,750
$81,250
$1,524,250
$617,500
$260,000
$2,401,750



 
29

--------------------------------------------------------------------------------

 
EXHIBIT A
 
WELL LIST

Exhibit A
Well List
                       
Well
                 
Lease Name
No.
API
Lease #
Field
Field #
Dist #
County
Reservoir
Longitude
Latitude
ARNOTT RAMSEY
1
30-025-09721
029507
JALMAT
79240
1
LEA
TAN-YATES-7 RVRS (GAS)
-103.22949
32.15386
ARTESIA METEX UNIT
1
30-015-00940
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23111
32.73729
ARTESIA METEX UNIT
2
30-015-00939
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23109
32.73366
ARTESIA METEX UNIT
3
30-015-00938
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22678
32.73362
ARTESIA METEX UNIT
4
30-015-01944
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22246
32.73359
ARTESIA METEX UNIT
5
30-015-00945
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.2374
32.73013
ARTESIA METEX UNIT
6
30-015-00941
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23309
32.73008
ARTESIA METEX UNIT
7
30-015-01197
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22892
32.73004
ARTESIA METEX UNIT
10
30-015-01943
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22245
32.7318
ARTESIA METEX UNIT
11
30-015-01940
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22029
32.73
ARTESIA METEX UNIT
12
30-015-01964
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.21598
32.73003
ARTESIA METEX UNIT
13
30-015-01951
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.21373
32.73186
ARTESIA METEX UNIT
14
30-015-01947
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.21266
32.73006
ARTESIA METEX UNIT
15
30-015-01954
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.20942
32.73011
ARTESIA METEX UNIT
16
30-015-00942
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.2374
32.7265
ARTESIA METEX UNIT
17
30-015-00947
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23525
32.72648
ARTESIA METEX UNIT
18
30-015-00946
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23309
32.72645
ARTESIA METEX UNIT
19
30-015-01195
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.2289
32.72641
ARTESIA METEX UNIT
20
30-015-01196
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22459
32.72636
ARTESIA METEX UNIT
21
30-015-01942
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22021
32.72637
ARTESIA METEX UNIT
22
30-015-01965
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.2169
32.72821
ARTESIA METEX UNIT
23
30-015-01941
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.21563
32.7264
ARTESIA METEX UNIT
24
30-015-01949
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.21375
32.72733
ARTESIA METEX UNIT
25
30-015-01946
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.21159
32.72736
ARTESIA METEX UNIT
26
30-015-00962
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.24174
32.72474
ARTESIA METEX UNIT
27
30-015-00951
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23748
32.72288
ARTESIA METEX UNIT
29
30-015-01194
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22888
32.72278
ARTESIA METEX UNIT
30
30-015-01193
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22457
32.72273
ARTESIA METEX UNIT
31
30-015-02139
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22026
32.72455
ARTESIA METEX UNIT
33
30-015-02132
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.21375
32.72461
ARTESIA METEX UNIT
34
30-015-06127
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.21159
32.72464
ARTESIA METEX UNIT
36
30-015-00952
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23757
32.71925
ARTESIA METEX UNIT
38
30-015-00950
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23326
32.7192
ARTESIA METEX UNIT
39
30-015-00948
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23102
32.71917

 
 
30

--------------------------------------------------------------------------------

 

                     
ARTESIA METEX UNIT
40
 
300907
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
   
ARTESIA METEX UNIT
41
30-015-02136
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.2224
32.72091
ARTESIA METEX UNIT
42
30-015-02138
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.21594
32.72096
ARTESIA METEX UNIT
43
30-015-02142
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.21373
32.72098
ARTESIA METEX UNIT
44
30-015-01190
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.24198
32.71571
ARTESIA METEX UNIT
45
30-015-00959
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23872
32.71658
ARTESIA METEX UNIT
46
30-015-00953
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23551
32.71563
ARTESIA METEX UNIT
47
30-015-00955
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22993
32.71738
ARTESIA METEX UNIT
48
30-015-00958
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22562
32.71641
ARTESIA METEX UNIT
50
30-015-01191
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.24604
32.71414
ARTESIA METEX UNIT
51
30-015-00966
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.24207
32.71209
ARTESIA METEX UNIT
52
30-015-00960
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23882
32.71295
ARTESIA METEX UNIT
53
30-015-00957
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.2345
32.7129
ARTESIA METEX UNIT
55
30-015-00986
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.24638
32.71032
ARTESIA METEX UNIT
56
30-015-00987
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.24207
32.71027
ARTESIA METEX UNIT
57
30-015-00990
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23775
32.71022
ARTESIA METEX UNIT
59
30-015-00949
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23431
32.71652
ARTESIA METEX UNIT
60
30-015-21866
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.21051
32.7222
ARTESIA METEX UNIT
61
30-015-21874
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22693
32.72474
ARTESIA METEX UNIT
62
30-015-27157
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22024
32.71911
ARTESIA METEX UNIT
63
30-015-27158
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23165
32.72108
ARTESIA METEX UNIT
64
30-015-27192
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22672
32.72121
ARTESIA METEX UNIT
65
30-015-27193
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23537
32.72104
ARTESIA METEX UNIT
66
30-015-27194
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.23546
32.71745
ARTESIA METEX UNIT
67
30-015-27195
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22455
32.7191
ARTESIA METEX UNIT
68
30-015-27196
300906
ARTESIA
03230
2
EDDY
QUEEN-GRAYBURG-SAN ANDRES
-104.22242
32.72415
B I HANSON FEDERAL
2
30-015-05724
301073
SHUGART
56439
2
EDDY
YATES-7RS-QU-GRAYBURG
-103.85516
32.68862
BARKNEHT
1
30-005-60817
301609
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.03381
33.63367
BAUM STATE
2
30-025-28139
302072
BAUM
04940
1
LEA
UPPER PENN
-103.64322
33.11731
DOUBLE L QUEEN UNIT
1
30-005-60079
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97519
33.0578
DOUBLE L QUEEN UNIT
2
30-005-60146
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97421
33.03509
DOUBLE L QUEEN UNIT
3
30-005-20338
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96562
33.05143
DOUBLE L QUEEN UNIT
4
30-005-20329
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96655
33.05325
DOUBLE L QUEEN UNIT
5
30-005-20320
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97093
33.04325
DOUBLE L QUEEN UNIT
6
30-005-20340
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97204
33.03237
DOUBLE L QUEEN UNIT
7
30-005-20395
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96783
33.01785
DOUBLE L QUEEN UNIT
8
30-005-20346
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.95919
33.05142

 
 
31

--------------------------------------------------------------------------------

 

                     
DOUBLE L QUEEN UNIT
10
30-005-20355
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97205
33.02964
DOUBLE L QUEEN UNIT
11
30-005-20348
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96352
33.05687
DOUBLE L QUEEN UNIT
12
30-005-20208
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97085
33.06141
DOUBLE L QUEEN UNIT
22
30-005-20984
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96746
33.04868
DOUBLE L QUEEN UNIT
1A
30-005-60138
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.9795
33.06775
DOUBLE L QUEEN UNIT
1D
30-005-60117
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97421
33.03237
DOUBLE L QUEEN UNIT
1G
30-005-60108
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97412
33.05326
DOUBLE L QUEEN UNIT
1H
30-005-60099
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97518
33.06413
DOUBLE L QUEEN UNIT
1I
30-005-60097
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97843
33.06412
DOUBLE L QUEEN UNIT
1I
30-005-60084
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97524
33.04637
DOUBLE L QUEEN UNIT
1J
30-005-60078
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97413
33.05145
DOUBLE L QUEEN UNIT
1K
30-005-60080
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97951
33.0614
DOUBLE L QUEEN UNIT
1P
30-005-60093
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97526
33.04326
DOUBLE L QUEEN UNIT
1Q
30-005-60151
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97421
33.02965
DOUBLE L QUEEN UNIT
1R
30-005-60153
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97419
33.04054
DOUBLE L QUEEN UNIT
1Y
30-005-60127
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98258
33.06774
DOUBLE L QUEEN UNIT
2B
30-005-60197
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98903
33.08588
DOUBLE L QUEEN UNIT
2G
30-005-60183
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98056
33.07137
DOUBLE L QUEEN UNIT
2H
30-005-60178
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98257
33.07318
DOUBLE L QUEEN UNIT
2I
30-005-60174
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98472
33.07591
DOUBLE L QUEEN UNIT
2J
30-005-60161
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98471
33.07863
DOUBLE L QUEEN UNIT
2M
30-005-60164
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98688
33.07682
DOUBLE L QUEEN UNIT
2P
30-005-60159
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98687
33.08044
DOUBLE L QUEEN UNIT
2Q
30-005-60154
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98795
33.08316
DOUBLE L QUEEN UNIT
2X
30-005-60069
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97518
33.06141
DOUBLE L QUEEN UNIT
2Z
30-005-20307
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97086
33.05779
DOUBLE L QUEEN UNIT
3G
30-005-20337
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96353
33.04777
DOUBLE L QUEEN UNIT
3J
30-005-20334
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96994
33.04689
DOUBLE L QUEEN UNIT
3L
30-005-20332
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96352
33.05143
DOUBLE L QUEEN UNIT
3Q
30-005-20331
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96762
33.05688
DOUBLE L QUEEN UNIT
3Y
30-005-20330
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96768
33.04415
DOUBLE L QUEEN UNIT
4A
30-005-20327
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96994
33.05053
DOUBLE L QUEEN UNIT
4G
30-005-20325
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96352
33.05324
DOUBLE L QUEEN UNIT
4Q
30-005-20323
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97196
33.05325
DOUBLE L QUEEN UNIT
5A
30-005-20308
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97085
33.06141
DOUBLE L QUEEN UNIT
5Q
30-005-20339
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96565
33.04599
DOUBLE L QUEEN UNIT
6Q
30-005-20389
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.96777
33.02057
DOUBLE L QUEEN UNIT
8Q
30-005-20379
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97207
33.02239
DOUBLE L QUEEN UNIT
9Q
30-005-20369
029626
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97205
33.02602

 
 
32

--------------------------------------------------------------------------------

 

                     
ELIZABETH
1
30-005-60610
301610
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.0316
33.64092
ELIZABETH
2
30-005-60747
301610
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.02726
33.63729
ELIZABETH
3
30-005-60744
301610
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.02724
33.64091
ELIZABETH
4
30-005-60705
301610
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.03161
33.63729
ELIZABETH C
5
30-005-62861
301611
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.03161
33.63911
GRAVES
1
30-005-60327
301604
RAILROAD MOUNTAIN
50680
2
CHAVES
SAN ANDRES
-104.06102
33.63719
JAMESON
1
30-025-27825
029511
JALMAT
33820
1
LEA
TAN-YATES-7 RVRS (OIL)
-103.25398
32.22369
JAMESON
2
30-025-28258
029511
JALMAT
33820
1
LEA
TAN-YATES-7 RVRS (OIL)
-103.25397
32.22006
KUCHEMANN
1
30-005-60567
301605
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02973
33.5956
KUCHEMANN
2
30-005-60580
301605
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03071
33.59197
KUCHEMANN
3
30-005-60906
301605
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02332
33.59197
KUCHEMANN
4
30-005-60693
301605
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02743
33.59705
KUCHEMANN
5
30-005-60805
301605
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02756
33.59378
MARLISUE QUEEN UNIT
1
30-005-62102
300273
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.97981
33.08868
MARLISUE QUEEN UNIT
2
30-005-60526
300273
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.9847
33.08952
MARLISUE QUEEN UNIT
3
30-005-62101
300273
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.984
33.0915
MARLISUE QUEEN UNIT
4
30-005-60510
300273
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.9847
33.08589
MARLISUE QUEEN UNIT
6
30-005-60646
300273
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98203
33.0927
MARLISUE QUEEN UNIT
7
30-005-62324
300273
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98261
33.08818
MARLISUE QUEEN UNIT
8
30-005-60585
300273
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98056
33.09044
MARLISUE QUEEN UNIT
1Z
30-005-62531
300273
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.982
33.09
MARLISUE QUEEN UNIT
3Z
30-005-62099
300273
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98503
33.08731
MARLISUE QUEEN UNIT
4Z
30-005-62100
300273
DOUBLE L
19100
2
CHAVES
QUEEN (ASSOC)
-103.98191
33.08565
MCDERMOTT
1
30-005-60921
301606
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.04253
33.63273
NANCY
1
30-005-61267
301612
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.03377
33.64273
NE SQUARE LAKE UNIT
2
30-015-04846
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.8468
32.94182
NE SQUARE LAKE UNIT
3
30-015-04842
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.85545
32.9354
NE SQUARE LAKE UNIT
5
30-015-04839
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.86403
32.94269
NE SQUARE LAKE UNIT
6
30-015-25943
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.87159
32.94449
NE SQUARE LAKE UNIT
7
30-015-04794
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.85861
32.94814
NE SQUARE LAKE UNIT
8
30-015-27560
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.85914
32.94597
NE SQUARE LAKE UNIT
9
30-015-04845
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.85221
32.93541
NE SQUARE LAKE UNIT
11
30-015-04844
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.85221
32.93818
NE SQUARE LAKE UNIT
12
30-015-04837
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.85545
32.93817

 
 
33

--------------------------------------------------------------------------------

 

                     
NE SQUARE LAKE UNIT
13
30-015-04832
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.86836
32.93815
NE SQUARE LAKE UNIT
18
30-015-04831
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.86835
32.94178
NE SQUARE LAKE UNIT
21
30-015-04793
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.85435
32.94815
NE SQUARE LAKE UNIT
22
30-015-04792
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.85544
32.94515
NE SQUARE LAKE UNIT
25
30-015-04788
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.8651
32.94451
NE SQUARE LAKE UNIT
26
30-015-04787
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.85111
32.94544
NE SQUARE LAKE UNIT
30
30-015-04785
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.84679
32.94544
NE SQUARE LAKE UNIT
31
30-015-04827
301075
SQUARE LAKE
57650
2
EDDY
QU-GB-SA  NORTH
-103.87267
32.94177
O'BRIEN DEMING 13
1
30-005-60922
301613
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03389
33.61373
O'BRIEN DEMING 6
1
30-005-60730
035037
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.02723
33.64273
O'BRIEN DEMING 6
2
30-005-60634
035037
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.03159
33.64274
O'BRIEN FEE 18
1
30-005-60902
035038
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02963
33.61736
O'BRIEN FEE 18
2
30-005-60619
035038
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02966
33.61373
O'BRIEN FEE 18
3
30-005-61246
035038
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02317
33.61735
O'BRIEN FEE 18
4
30-005-61020
035038
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02631
33.61736
O'BRIEN FEE 18
5
30-005-60640
035038
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02319
33.61373
O'BRIEN FEE 18
6
30-005-60725
035038
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02632
33.61373
O'BRIEN FEE 19
1
30-005-60528
035039
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02632
33.60013
O'BRIEN FEE 19
2
30-005-60905
035039
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.01889
33.60466
O'BRIEN FEE 19
3
30-005-60716
035039
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02631
33.60376
O'BRIEN FEE 19
4
30-005-60654
035039
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03067
33.60286
O'BRIEN FEE 19
5
30-005-60565
035039
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02328
33.59922
O'BRIEN FEE 19
6
30-005-60804
035039
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02324
33.60466
O'BRIEN FEE 19
7
30-005-61021
035039
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.01892
33.59922
O'BRIEN FEE 19
8
30-005-60566
035039
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03068
33.59923
O'BRIEN FEE 24
1
30-005-60803
035040
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03393
33.60467
O'BRIEN FEE 24
2
30-005-60923
035040
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.0339
33.61101
O'BRIEN FEE 25
5
30-005-60655
035041
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03398
33.59197
O'BRIEN LIGHTCAP 7
1
30-005-60816
035042
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.02727
33.63367
O'BRIEN LIGHTCAP 7
2
30-005-60815
035042
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.03163
33.63368
O'BRIEN LLL
1
30-005-62194
035043
RED LAKE RIDGE
51130
2
CHAVES
SAN ANDRES
-103.99183
33.60006
O'BRIEN P
1
30-005-62267
035044
RED LAKE RIDGE
51130
2
CHAVES
SAN ANDRES
-103.99624
33.59372
O'BRIEN P
2
30-005-62247
035044
RED LAKE RIDGE
51130
2
CHAVES
SAN ANDRES
-103.99621
33.59645
O'BRIEN P
3
30-005-62192
035044
SWD
96121
2
CHAVES
SAN ANDRES
-103.99186
33.59643
O'BRIEN R
1
30-005-62190
035045
RED LAKE RIDGE
51130
2
CHAVES
SAN ANDRES
-103.98758
33.60005

 
 
34

--------------------------------------------------------------------------------

 

                     
QUARRY
1
30-025-32297
029512
BYERS
73610
1
LEA
YATES (GAS)
-103.19328
32.73112
ROCKET
1
30-025-28256
029513
JALMAT
33820
1
LEA
TAN-YATES-7 RVRS (OIL)
-103.25399
32.23094
ROCKET
3
30-025-09534
029513
JALMAT
33820
1
LEA
TAN-YATES-7 RVRS (OIL)
-103.25505
32.22641
SEANNA
1
30-005-60604
035046
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.03596
33.64091
SEANNA
2
30-005-60735
035046
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.03378
33.64092
SEANNA
3
30-005-60623
035046
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.03379
33.63729
SHUG A
1
30-015-22221
301077
SHUGART
56439
2
EDDY
YATES-7RS-QU-GRAYBURG
-103.86699
32.70582
SHUG A
2
30-015-22209
301077
SHUGART
56439
2
EDDY
YATES-7RS-QU-GRAYBURG
-103.86699
32.70945
TWIN LAKES SA UNIT
1
30-005-63188
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02971
33.57236
TWIN LAKES SA UNIT
2
30-005-61736
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02371
33.53941
TWIN LAKES SA UNIT
3
30-005-62212
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.0214
33.56669
TWIN LAKES SA UNIT
4
30-005-61332
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03208
33.54667
TWIN LAKES SA UNIT
5
30-005-61334
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02366
33.54666
TWIN LAKES SA UNIT
6
30-005-61452
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02986
33.55209
TWIN LAKES SA UNIT
8
30-005-61453
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03211
33.54304
TWIN LAKES SA UNIT
9
30-005-61556
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03427
33.54485
TWIN LAKES SA UNIT
10
30-005-61604
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02368
33.54303
TWIN LAKES SA UNIT
11
30-005-61623
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02782
33.53578
TWIN LAKES SA UNIT
12
30-005-61633
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03839
33.57927
TWIN LAKES SA UNIT
13
30-005-61655
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.0343
33.54122
TWIN LAKES SA UNIT
14
30-005-61772
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03863
33.54484
TWIN LAKES SA UNIT
15
30-005-62068
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03424
33.54847
TWIN LAKES SA UNIT
16
30-005-62069
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04647
33.56473
TWIN LAKES SA UNIT
17
30-005-62070
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04267
33.59193
TWIN LAKES SA UNIT
18
30-005-61261
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.0364
33.55027
TWIN LAKES SA UNIT
19
30-005-61135
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03626
33.5684
TWIN LAKES SA UNIT
21
30-005-61107
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.01925
33.55389
TWIN LAKES SA UNIT
23
30-005-63189
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02503
33.56961
TWIN LAKES SA UNIT
25
30-005-63190
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02539
33.56617
TWIN LAKES SA UNIT
26
30-005-63191
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04054
33.5864
TWIN LAKES SA UNIT
27
30-005-60982
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02354
33.56115
TWIN LAKES SA UNIT
28
30-005-60973
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.0384
33.57564
TWIN LAKES SA UNIT
29
30-005-60961
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.01426
33.57077
TWIN LAKES SA UNIT
30
30-005-60920
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.01913
33.56839
TWIN LAKES SA UNIT
32
30-005-60885
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02351
33.56477
TWIN LAKES SA UNIT
34
30-005-60844
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02662
33.54936
TWIN LAKES SA UNIT
35
30-005-60829
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.01441
33.57382
TWIN LAKES SA UNIT
36
30-005-60033
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04818
33.5747
TWIN LAKES SA UNIT
37
30-005-60824
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02348
33.56839
TWIN LAKES SA UNIT
39
30-005-60039
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04489
33.58106

 
 
35

--------------------------------------------------------------------------------

 

                     
TWIN LAKES SA UNIT
40
30-005-60810
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.01911
33.57083
TWIN LAKES SA UNIT
41
30-005-60248
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04389
33.56021
TWIN LAKES SA UNIT
42
30-005-60809
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03632
33.56115
TWIN LAKES SA UNIT
43
30-005-60291
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.0406
33.57019
TWIN LAKES SA UNIT
45
30-005-60965
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.01904
33.58109
TWIN LAKES SA UNIT
46
30-005-60293
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04278
33.56384
TWIN LAKES SA UNIT
47
30-005-60807
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02722
33.5684
TWIN LAKES SA UNIT
48
30-005-60697
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03189
33.57088
TWIN LAKES SA UNIT
49
30-005-60802
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.01909
33.57383
TWIN LAKES SA UNIT
50
30-005-60696
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02752
33.57384
TWIN LAKES SA UNIT
51
30-005-60796
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02347
33.57084
TWIN LAKES SA UNIT
52
30-005-60659
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.0407
33.5575
TWIN LAKES SA UNIT
54
30-005-60795
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02342
33.57746
TWIN LAKES SA UNIT
54
30-005-60790
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04073
33.55388
TWIN LAKES SA UNIT
55
30-005-60794
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03635
33.55752
TWIN LAKES SA UNIT
56
30-005-60031
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04381
33.57834
TWIN LAKES SA UNIT
57
30-005-60984
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02758
33.56477
TWIN LAKES SA UNIT
58
30-005-60768
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02345
33.57384
TWIN LAKES SA UNIT
59
30-005-60993
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.01919
33.56114
TWIN LAKES SA UNIT
60
30-005-60767
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02754
33.57085
TWIN LAKES SA UNIT
61
30-005-62845
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02741
33.57767
TWIN LAKES SA UNIT
63
30-005-60598
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04706
33.58467
TWIN LAKES SA UNIT
64
30-005-61032
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03196
33.56117
TWIN LAKES SA UNIT
65
30-005-00342
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04384
33.57109
TWIN LAKES SA UNIT
66
30-005-61031
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.0319
33.56841
TWIN LAKES SA UNIT
67
30-005-00349
301607
TWIN LAKE
61560
2
CHAVES
DEVONIAN
-104.04821
33.56744
TWIN LAKES SA UNIT
68
30-005-61095
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03638
33.5539
TWIN LAKES SA UNIT
69
30-005-00349
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04821
33.56744
TWIN LAKES SA UNIT
70
30-005-61030
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02764
33.55753
TWIN LAKES SA UNIT
71
30-005-60010
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03515
33.57112
TWIN LAKES SA UNIT
74
30-005-61096
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03629
33.56463
TWIN LAKES SA UNIT
75
30-005-60026
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04383
33.57471
TWIN LAKES SA UNIT
76
30-005-61022
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.01922
33.55751
TWIN LAKES SA UNIT
77
30-005-60028
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03953
33.56748
TWIN LAKES SA UNIT
78
30-005-63193
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02138
33.55938
TWIN LAKES SA UNIT
79
30-005-60297
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04285
33.56743
TWIN LAKES SA UNIT
80
30-005-60995
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02761
33.56115
TWIN LAKES SA UNIT
81
30-005-60329
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04059
33.57382
TWIN LAKES SA UNIT
85
30-005-61007
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03193
33.56478

 
 
36

--------------------------------------------------------------------------------

 

                     
TWIN LAKES SA UNIT
86
30-005-60563
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03836
33.58471
TWIN LAKES SA UNIT
87
30-005-61006
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02358
33.55752
TWIN LAKES SA UNIT
88
30-005-60569
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03622
33.57746
TWIN LAKES SA UNIT
89
30-005-63192
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02542
33.56296
TWIN LAKES SA UNIT
91
30-005-60648
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04269
33.58832
TWIN LAKES SA UNIT
92
30-005-61075
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02363
33.55026
TWIN LAKES SA UNIT
94
30-005-60571
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.0427
33.58469
TWIN LAKES SA UNIT
95
30-005-60572
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03182
33.58835
TWIN LAKES SA UNIT
99
30-005-60578
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03401
33.58472
TWIN LAKES SA UNIT
100
30-005-60579
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03399
33.58835
TWIN LAKES SA UNIT
101
30-005-60595
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03186
33.57747
TWIN LAKES SA UNIT
102
30-005-60596
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02746
33.58835
TWIN LAKES SA UNIT
103
30-005-60560
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.0362
33.58109
TWIN LAKES SA UNIT
105
30-005-60558
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03183
33.58473
TWIN LAKES SA UNIT
106
30-005-60601
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03835
33.58833
TWIN LAKES SA UNIT
107
30-005-60658
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02749
33.5811
TWIN LAKES SA UNIT
108
30-005-60334
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04708
33.57868
TWIN LAKES SA UNIT
109
30-005-60468
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04064
33.56475
TWIN LAKES SA UNIT
110
30-005-60469
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04067
33.56113
TWIN LAKES SA UNIT
111
30-005-60470
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04707
33.58195
TWIN LAKES SA UNIT
112
30-005-60657
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03188
33.57385
TWIN LAKES SA UNIT
113
30-005-60492
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04814
33.58558
TWIN LAKES SA UNIT
115
30-005-60521
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04057
33.57744
TWIN LAKES SA UNIT
118
30-005-60536
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04056
33.58107
TWIN LAKES SA UNIT
119
30-005-60597
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02748
33.58472
TWIN LAKES SA UNIT
121
30-005-61333
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02776
33.54304
TWIN LAKES SA UNIT
123
30-005-62213
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02143
33.56295
TWIN LAKES SA UNIT
200
30-005-61106
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02361
33.55389
TWIN LAKES SA UNIT
201
30-005-61105
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03205
33.55028
TWIN LAKES SA UNIT
202
30-005-62563
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.01042
33.56837
TWIN LAKES SA UNIT
203
30-005-62565
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02281
33.58472
TWIN LAKES SA UNIT
302
30-005-62819
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.01126
33.56516
TWIN LAKES SA UNIT
316
30-005-61104
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02773
33.54666
TWIN LAKES SA UNIT
319
30-005-63138
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03643
33.54666
TWIN LAKES SA UNIT
321
30-005-63139
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03854
33.5557
TWIN LAKES SA UNIT
326
30-005-63140
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02545
33.55927
TWIN LAKES SA UNIT
329
30-005-63147
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.04608
33.57284
TWIN LAKES SA UNIT
331
30-005-63185
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.03405
33.57566
TWIN LAKES SA UNIT
333
30-005-63187
301607
TWIN LAKE
61570
2
CHAVES
SAN ANDRES (ASSOC)
-104.02126
33.57565
UNION HAPPY
1
30-005-60581
301608
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.03921
33.64362
UNION HAPPY
2
30-005-60622
301608
BULL'S EYE
08190
2
CHAVES
SAN ANDRES
-104.03811
33.64634

 
 
37

--------------------------------------------------------------------------------

 


EXHIBITS B1-B5
 
LEASE MAPS
Lease Map B1 [b1.jpg]
 
 
38

--------------------------------------------------------------------------------

 
 
Lease Map B2 [b2a.jpg]
 
 
39

--------------------------------------------------------------------------------

 
Lease Map B3 [b3.jpg]
 
 
40

--------------------------------------------------------------------------------

 
 
Lease Map B4 [b4.jpg]
 
 
41

--------------------------------------------------------------------------------

 
Lease Map B5 [b5a.jpg]

 
 
42

--------------------------------------------------------------------------------

 


EXHIBIT C
 
FIELD LOCATIONS MAP
Field Locations Map [exc2.jpg]
 


 
43

--------------------------------------------------------------------------------

 


EXHIBIT D
 
DEAD AIM INVESTMENTS
 
AGREEMENT TO ASSIGN
 
Investment Agreement [exd1.jpg]
 
44

--------------------------------------------------------------------------------

 
Investment Agreement [exd2.jpg]
 
 
45

--------------------------------------------------------------------------------

 
 
Investment Agreement [exd3a.jpg]

 
 
46

--------------------------------------------------------------------------------

 

Investment Agreement [exd4.jpg]
 
 
47

--------------------------------------------------------------------------------

 